UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1858


JITENDRAKUMAR JAGUBHAI PATEL,

                Petitioner,

          v.

JEFF SESSIONS, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 20, 2017               Decided:   February 10, 2017


Before GREGORY, Chief Judge, and WILKINSON and TRAXLER, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Gene S. Devore, LAW OFFICES OF GENE S. DEVORE, P.A., West Palm
Beach, Florida, for Petitioner.   Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Linda S. Wernery, Assistant
Director, Sarah A. Byrd, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jitendrakumar   Jagubhai   Patel,      a    native    and    citizen    of

India,   petitions   for   review   of    an    order     of   the   Board   of

Immigration Appeals (Board) denying his motion to reopen.                    We

have reviewed the administrative record and Patel’s claims, and

conclude that the Board did not abuse its discretion in denying

his motion.   See 8 C.F.R. § 1003.2(a) (2016); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009).              Accordingly, we deny the

petition for review for the reasons stated by the Board.               See In

re Patel (B.I.A. June 30, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               PETITION DENIED




                                    2